    Case 1:16-cv-00613-JPW-PT Document 135 Filed 04/30/20 Page 1 of 1



            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RONALD STOCKTON,                       :   Civil No. 1:16-CV-00613
                                       :
           Plaintiff,                  :
                                       :
           v.                          :
                                       :
JOHN WETZEL, et al.,                   :
                                       :
           Defendants.                 :   Judge Jennifer P. Wilson

                                   ORDER

     AND NOW, on this 30th day of April, 2020, for the reasons set forth in the

accompanying memorandum, IT IS ORDERED THAT:

     1.    Plaintiff’s motion for reconsideration (Doc. 118) is DENIED.

     2.    Plaintiff’s motion to compel (Doc. 126) is GRANTED in part
           and DENIED in part.

     3.    Plaintiff’s motion to compel the disclosure of Administrative
           Policy 6.5.1 is DENIED.

     4.    Plaintiff’s motion to compel the reproduction of documents
           previously produced in discovery is GRANTED. Thirty (30)
           days prior to the pretrial conference in this matter
           Commonwealth Defendants shall produce all discovery
           materials for Stockton’s inspection. The pretrial conference in
           this matter will be set at court’s discretion.

     5.    Plaintiff’s motion for preliminary injunction (Doc. 128) is
           DENIED without prejudice.

                                           s/ Jennifer P. Wilson
                                           JENNIFER P. WILSON
                                           United States District Court Judge
                                           Middle District of Pennsylvania
